Citation Nr: 0019378	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastric cancer (adenocarcinoma of the 
stomach).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1970.  The veteran served in the Republic of Vietnam from 
February 1970 to November 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Initially, the Board notes that the veteran's appeal was 
first before the Board in May 1997.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to request from the National Personnel Records 
Center (NPRC) any additional service medical records and to 
obtain any additional treatment records identified by the 
veteran.  The veteran's claims file was also to be reviewed 
by a VA specialist in gastroenterology, and an opinion was to 
be solicited as to the relationship, if any, between the 
veteran's gastrointestinal disorders, specifically his 
gastric cancer, and his service.  Review of the claims file 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, NPRC provided the RO with copies of the 
veteran's pre-induction and separation examinations and 
indicated that no other records were available.  The RO 
obtained additional treatment records and solicited the 
requested opinion.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Competent medical evidence has been presented linking the 
veteran's gastric cancer (adenocarcinoma of the stomach) to 
his service and events therein.


CONCLUSION OF LAW

The veteran's gastric cancer (adenocarcinoma of the stomach) 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  Id.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records indicate that the 
veteran complained of low abdominal and right lower quadrant 
pain in February 1969.  Physical examination at that time was 
negative.  The veteran's various complaints as to pain in the 
inguinal regions were found to have no pathological basis.  
Upon separation examination (conducted in November 1970), the 
veteran stated that he felt in excellent condition, and no 
clinical notations were made as to any abnormalities.

Private medical records (dated from October 1972 to March 
1998) reflect numerous complaints by the veteran as to 
recurrent abdominal pain, indigestion, and upset stomach, 
which began in May 1973.  A gastric ulcer was diagnosed in 
March 1989, and gastric carcinoma was diagnosed in March 
1992.  These records are negative for any clinical discussion 
relating the veteran's gastric disorders, including his 
gastric cancer, to service and events therein.  There is no 
reference to the veteran's service in the Republic of 
Vietnam.

VA treatment records (dated from February 1982 to March 1985) 
do not reflect any treatment for any gastrointestinal 
disorders, including gastric cancer.

At his hearing before a Member of the Board (conducted in 
April 1997), the veteran testified that he had problems with 
his stomach while in the field in Vietnam.  (Transcript (T.) 
at 4-5).  When asked how he treated his stomach in the field, 
the veteran stated that if there was a medic around, he would 
get some assistance.  (T. at 5).  He would then be given some 
pills.  Id.  The veteran did not recall what the pills were.  
Id.  The veteran indicated that he served in Vietnam for nine 
months and 27 days.  (T. at 6).  After separation from 
service, the veteran continued to experience stomach pains.  
Id.  When asked when he first saw a doctor about his stomach 
problems, the veteran stated that it had been in the early 
1970s.  (T. at 7).  The veteran also stated that he saw a 
variety of doctors over the years, as they all just gave him 
medicine for his stomach pain.  (T. at 8-10).  He was finally 
diagnosed with stomach cancer and had 60 percent of his 
stomach removed.  (T. at 10).  The veteran indicated that he 
still had problems with his stomach.  Id.  The veteran stated 
that he had been told by one of his doctors that his 
particular cancer was rare in this country, and this doctor 
had asked the veteran if he had had any contact with 
countries in the Middle East.  (T. at 12).  When told that 
the veteran had been in Vietnam, this doctor stated that the 
veteran's type of cancer was common in the eastern part of 
the world.  Id.  The veteran's service representative stated 
that lots of things were missing from the veteran's service 
health records. (T. at 16).

Pursuant to the Board's May 1997 remand, the RO referred the 
veteran for a gastrointestinal examination, which was 
conducted in July 1998.  Following examination, the examiner 
noted the veteran's well documented history of adenocarcinoma 
of the stomach and stated that it was his opinion that the 
veteran had an increased risk of developing gastric 
adenocarcinoma given the veteran's exposure in Vietnam.  
There was a higher incidence of gastric adenocarcinoma in 
Southeast Asia, as opposed to the United States.

In a March 1999 addendum to the July 1998 examination report, 
the examiner clarified his earlier opinion, stating that one 
of the reasons for his opinion was the veteran's repeated 
complaints of abdominal pain, which were ignored.  The 
examiner also reiterated that there was an increased incident 
of gastric adenocarcinoma in Southeast Asia.  Natives of that 
region who moved to the United States went from higher 
incidents of adenocarcinoma to lower incidents, and 
individuals who went from the United States to Southeast Asia 
had higher incidents of adenocarcinoma.  Additionally, the 
examiner referenced VA guidelines for forming an opinion and 
noted the application of reasonable doubt in this instance.

A September 1999 memorandum from the Chief Public Health and 
Environmental Hazards Officer reflects the veteran's reported 
service medical history of having experienced stomach pain 
while in service and after separation from service.  It was 
noted that stomach cancer risk was much higher in a number of 
areas other than the United States, including some Asian 
countries and populations.  A number of factors had been 
associated with an increased risk for stomach cancer, 
including diet, environment, Heliobacter pylori infection, 
and gastritis.  In light of the veteran's medical history and 
this increased risk for stomach cancer, it was the opinion of 
the office that it was likely that the veteran's gastric 
cancer could be attributed to a service-related medical 
problem.

A November 1999 administrative review by the Director of VA's 
Compensation and Pension Service rejects the opinions 
contained in the July 1998 examination, the March 1999 
addendum, and the September 1999 memorandum, stating that 
these opinions were either incomplete, as no rationale was 
expressed, or based upon a service medical history that was 
unsubstantiated by the veteran's service medical records.

III.  Analysis

Upon review of the record, the Board finds competent medical 
evidence of a current disability (gastric 
cancer/adenocarcinoma of the stomach), evidence of service 
incurrence (the veteran's assertions and one documented 
episode of abdominal pain and lower right quadrant pain), and 
competent medical evidence linking the veteran's gastric 
cancer (adenocarcinoma of the stomach) to his service, 
specifically the veteran's period of service in the Republic 
of Vietnam.  As such, the veteran has submitted a well 
grounded claim of entitlement to service connection.  See 
Caluza v. Brown, 7 Vet. App. 498 (1994).  Accordingly, then, 
the Board must now focus its 
discussion on the merits of the veteran's claim.  In this 
instance, the Board finds that the veteran's gastric cancer 
(adenocarcinoma of the stomach) was incurred in service.

Specifically, the Board notes the July 1998 VA examination, 
the March 1999 addendum to this examination, and the 
September 1999 memorandum in support of the veteran's claim.  
As to these three pieces of clinical evidence, the Board 
finds that all indicated that there was an increased risk for 
stomach cancer associated with some Asian countries, 
including Southeast Asia.  Factors included diet, 
environment, Heliobacter pylori infection, and gastritis.  
All three also explicitly stated that the veteran's gastric 
cancer was related to his service in Southeast Asia.  These 
opinions were based upon the veteran's reported medical 
history and his service in Vietnam.

As to evidence against the veteran's claim, the Board 
acknowledges the administrative review by the Director of 
VA's Compensation and Pension Service, but the Board stresses 
that this is not medical evidence which rebuts the clinical 
evidence in support of the veteran's claim.  Rather, it is as 
identified, an administrative decision, in which it was 
determined that the opinions given in support of the 
veteran's claim were either incomplete or based upon an 
unsubstantiated service medical history.  As to the former, 
the Board reminds the RO that it had a duty to assist the 
veteran in the development of facts pertinent to his claim.  
See 38 U.S.C.A. § 5107(a) (West).  If these opinions were 
incomplete or inadequate, the RO should have sought further 
clarification, until these opinions were satisfactorily 
substantive.  As to the latter, admittedly the veteran's 
service medical records are somewhat silent as to the 
veteran's complaints of stomach pain and treatment for this 
pain.  However, the Board points out that there is at least 
one documented episode of abdominal pain while the veteran 
was in service.  The Board also stresses the numerous 
complaints of stomach problems, as documented in the 
veteran's private medical records, starting in May 1973.

As to the other medical evidence of record, the veteran's 
private medical records and VA treatment records, the Board 
notes that these records are completely negative for any 
clinical discussion relating the veteran's gastric cancer 
(adenocarcinoma of the stomach) to his service.  Such 
negative evidence cannot rebut the positive evidence of 
record in support of the veteran's claim.

Accordingly, then, in light of the above, the Board finds 
that the veteran is entitled to service connection for 
gastric cancer (adenocarcinoma of the stomach).

In reaching this determination, the Board notes that it 
recharacterized the issue on appeal, changing it from a 
gastrointestinal disorder, to include gastric cancer, to a 
gastrointestinal disorder, claimed as gastric cancer 
(adenocarcinoma of the stomach).  The Board did so based upon 
the evidentiary development obtained subsequent to the May 
1997 remand.  In this respect, as discussed above, the Board 
found that the post-remand medical evidence specifically 
supported a relationship between the veteran's gastric cancer 
and his service, specifically his service in Vietnam.  This 
evidence did not, however, speak to any relationship between 
the veteran's gastric ulcer and his service.  Indeed, as to 
the veteran's gastric ulcer, the Board stresses that none of 
the clinical evidence of record offers an opinion relating 
the veteran's gastric ulcer to his service.  Further, as to 
presumptive service connection for ulcers, see 38 C.F.R. 
§§ 3.307, 3.309 (1999), the Board notes that the veteran was 
not so diagnosed until March 1989, almost 20 years after his 
separation from service.


ORDER

Service connection for a gastrointestinal disorder, claimed 
as gastric cancer (adenocarcinoma of the stomach), is 
granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

